BAKES, Justice,
dissenting:
The majority attempts to circumvent the substantial evidence rule in this case by characterizing the issue as a question of law. However, it is clear from an examination of the commission’s decision that they correctly applied the law to the evidence before them. The majority points to no definitive interpretation of law that is erroneous. Thus, the only question for review is whether there is evidence to support the commission.
The majority decides that the record shows no special risk or hazard involved in traveling to or from the job site and affirms the commission on that issue. However, the majority nevertheless reverses the commission because it feels that the commission failed to properly read Spanbauer v. Peter Kiewit & Sons Co., 93 Idaho 509, 465 P.2d 633 (1970). Yet, there is nothing in the commission’s findings to indicate they actually did misread the Spanbauer case. In fact, the commission correctly stated the rule in Spanbauer in its conclusions of law, and relied upon that rule in denying benefits to the claimant. The same evidence which the majority finds supports the commission’s finding on the “peculiar risk” issue also supports the commission’s finding on the “travel expenses” issue.
Some of the findings made by the commission, supported by the evidence, include:
“[T]he decedent pursuant to a contract between the employer and the labor union of which the decedent was a member, was paid $90 weekly as a travel allowance as more specifically set forth in said contract. ... The employer did not furnish any quarters, nor did the employer prescribe the route of travel to and from the work site.
“On April 25, 1980, the decedent left work at approximately 12:00 noon, ... the decedent’s purpose in leaving early ... was ... to keep a doctor’s appointment which was scheduled for 3:00 o’clock or 3:30 p.m. The appointment was a personal medical appointment which had been arranged by the decedent and his physician.
“The employer did not have control over the mode or means of transportation to be utilized by the decedent in traveling from Twin Falls, Idaho, to Arco, Idaho, or from Arco, Idaho, to the job site.... The employer had no control and exercised no control over the mode or means of transportation while the decedent was traveling from either the job site to Arco, Idaho, or from Arco, Idaho, to Twin Falls, Idaho, and made no designation concerning the mode or means of transportation utilized by decedent.”
Since these findings are supported by substantial competent evidence, we cannot overturn them. The commission specifically found that travel expenses were paid and specifically made findings on all other evi*112dence relating to the course and scope of decedent’s employment.
There is no indication in the commission’s findings that they misread the Spanbauer case as the majority seems to think that they did. There is no indication that the commission, in applying the rule of the Spanbauer case, did not “adequately emphasize” the fact that in Spanbauer the employee took a prohibited route. I’m not entirely sure what the majority means by “adequately emphasizing]” that fact, and the commission, on remand, may understandably be confused also. However, the findings which were made specifically included the distance and route traveled to and from work and the amount of travel expenses. There is no indication that the commission considered this evidence to be irrelevant in deciding whether or not to apply this exception, as the majority suggests. There is no further need for this Court to tell the commission to re-emphasize the rule in Spanbauer, because it appears from the commission’s findings of fact and conclusions of law that they fully complied with the rule in that case. Because the commission’s findings are fully supportable by the evidence, because the commission made no error of law, there is no reason to reverse the commission, and their decision should be affirmed.
Finally, the majority opinion concludes with the direction that, “[W]e now remand to the Industrial Commission to determine if other evidence, besides the payment of travel expenses, exists to support a finding that the employee was within the course of employment at the time of the accident.” I do not understand the purpose of such a remand. The Industrial Commission was created to decide compensation cases, with the sole responsibility of determining the ultimate facts from an evidentiary record. They have done so in this case, finding that the employee was not within the course and scope of his employment at the time of the accident. Our authority, on appeal, as limited by the Constitution, is to determine whether or not there is substantial evidence in the record to support the commission’s ultimate finding of fact. By reversing the commission’s decision and remanding the cause to the commission “to determine if other evidence exists to support a finding that the employee was within the course of employment at the time of the accident,” the Court is in effect saying to the commission that we think they decided the case wrongly and they should go back and probe the record to try to find evidence to support our preconceived view of how the case ought to be decided. Essentially, the majority of this Court has reversed the roles of the two bodies. This Court has become the factfinder, and we have remanded the case to the Industrial Commission for them “to determine if other evidence ... exists to support [our] finding . ... ” Try as it may, this Court seemingly cannot limit its review of Industrial Commission cases to the questions of law which Article 5, § 9, of the Idaho Constitution specifically prescribes as the sole issue which we may consider. Apparently the temptation to retry these cases on appeal is more than this Court is able to withstand. See, e.g., Gray v. Brasch & Miller Constr. Co., 102 Idaho 14, 624 P.2d 396 (1981); Bowman v. Twin Falls Constr. Co., Inc., 99 Idaho 312, 581 P.2d 770 (1978); Lyons v. Industrial Special Indemnity Fund, 98 Idaho 403, 565 P.2d 1360 (1977).